                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 JANETTE ROBINSON,                                )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )    NO. 3:18-cv-00382
                                                  )
 GLORIA GROSS, Warden,                            )    JUDGE CAMPBELL
                                                  )
        Respondent.                               )


                                 MEMORANDUM OPINION

       Petitioner Janette Robinson filed a pro se petition for the writ of habeas corpus under 28

U.S.C. § 2254 (Doc. No. 1), Respondent filed a response (Doc. No. 15), and Petitioner filed a reply

(Doc. No. 16). As explained below, the Petition will be denied, and this action will be dismissed.

                              I. PROCEDURAL BACKGROUND

       A Davidson County grand jury indicted Petitioner for five counts of aggravated child abuse

and one count of aggravated child neglect. (Doc. No. 14-1 at 3–10). Petitioner and the state

eventually agreed that Petitioner would plead guilty to two counts of aggravated child abuse, the

remaining counts would be dismissed, and Petitioner would serve two concurrent sentences of 25

years’ imprisonment from the date of her arrest. (Id. at 24–26). On March 7, 2014, the trial court

accepted Petitioner’s guilty plea and imposed judgment accordingly. (Id. at 22–23, 27).

       In a pro se letter to the trial judge postmarked March 31, 2014, Petitioner requested to

withdraw her plea. (Id. at 30). Based on the allegations in the letter, Petitioner’s counsel filed a

motion to withdraw as counsel. (Id. at 28–30). The trial court granted Petitioner’s counsel’s motion

and appointed new counsel. (Id. at 32). Petitioner’s new counsel filed an amended motion to
withdraw the guilty plea. (Id. at 34–41). The trial court held a hearing (Doc. No. 14-3) and denied

the motion on December 8, 2014 (Doc. No. 14-1 at 43–52).

       Petitioner appealed, the Tennessee Court of Criminal Appeals (“TCCA”) affirmed, and the

Tennessee Supreme Court denied Petitioner’s application for permission to appeal. State v.

Robinson, No. M2015-00041-CCA-R3-CD, 2015 WL 8973898 (Tenn. Crim. App. Dec. 15, 2015),

perm. app. denied Mar. 23, 2016.

       Meanwhile, Petitioner filed a pro se petition for post-conviction relief in state court. (Doc.

No. 14-11 at 17–25). The court appointed post-conviction counsel (id. at 26–29), and counsel filed

an amended petition (id. at 32–37). The post-conviction court held a hearing (Doc. No. 14-12) and

denied relief (Doc. No. 14-11 at 39–53). Petitioner appealed, the TCCA affirmed, and the

Tennessee Supreme Court denied leave to appeal. Robinson v. State, No. M2016-00058-CCA-R3-

PC, 2017 WL 363281 (Tenn. Crim. App. Jan. 25, 2017), perm. app. denied May 18, 2017.

                                 II. FACTUAL BACKGROUND

       The state provided a factual basis for Petitioner’s plea at the plea hearing. As context for

Petitioner’s claims, the Court will summarize that factual basis here.

       The victim of Petitioner’s charged offenses was her three-year-old child. (Doc. No. 14-2 at

10). In August 2011, the victim “was returned to the care of” Petitioner “on a trial basis.” (Id.). On

September 26, 2011, the victim presented to Vanderbilt Hospital with a fractured arm. (Id.). At

that time, medical staff accepted Petitioner’s explanation that the injury was an accident. (Id.).

       On October 14, 2011, the victim presented to Vanderbilt again, and hospital staff diagnosed

the victim with “a lacerated pancreas, a hematoma to her liver, hematomas to her head, severe

bruising around her head, a concussion, and various cutaneous injuries.” (Id. at 10–11). On October

17, the victim underwent a “skeletal survey,” which “revealed an undetected rib fracture that was



                                                  2
healing.” (Id. at 11). The nature of that injury “suggest[ed] it had been caused between the date

of” the victim’s first admission on September 26 and second admission on October 14. (Id.).

       In explaining the victim’s injuries, Petitioner stated that she was the victim’s caretaker and

“provided a number of conflicting accounts.” (Id.). Two witnesses—the victim’s father and the

victim’s sibling—observed Petitioner whip the victim with a belt or cord between August 5 and

September 26, 2011. (Id.). And based on information from Petitioner about when the victim started

experiencing symptoms, the victim sustained the lacerated pancreas, liver hematoma, and head

injuries on or about October 14. (Id. at 11–12). Petitioner was the only individual “in a position to

have caused these particular injuries on that particular date.” (Id. at 12).

                                    III. ASSERTED CLAIMS

       Petitioner asserts two claims: (1) that her plea was unknowing and involuntary; and (2) that

her original trial counsel provided ineffective assistance. (Doc. No. 1 at 5–6). She asserts that trial

counsel was specifically ineffective in failing to: (1) communicate adequately; (2) provide

discovery; (3) investigate the case; and (4) mount a meaningful defense. (Id. at 6–7).

                                  III. STANDARD OF REVIEW

       Federal courts have the authority to grant habeas relief to state prisoners under the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Harrington v. Richter, 562

U.S. 86, 97 (2011). Under AEDPA, a claim “adjudicated on the merits” in state court cannot be

the basis for federal relief unless the state court’s decision was: (1) “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States”; or (2) “based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). Thus, “[t]he question

under AEDPA is not whether a federal court believes the state court’s determination was incorrect



                                                   3
but whether that determination was unreasonable—a substantially higher threshold.” Schriro v.

Landrigan, 550 U.S. 465, 473 (2007) (citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).

       Under Section 2254(d)(1), a state court’s decision is “contrary to” clearly established

federal law “‘if the state court applies a rule that contradicts the governing law set forth in

[Supreme Court] cases’ or ‘if the state court confronts a set of facts that are materially

indistinguishable from a decision [of the Supreme Court] and nevertheless arrives at a [different

result].’” Hill v. Curtin, 792 F.3d 670, 676 (6th Cir. 2015) (en banc) (quoting Lockyer v. Andrade,

538 U.S. 63, 73 (2003)). “Under the ‘unreasonable application’ clause of [Section] 2254(d)(1),

habeas relief is available if ‘the state court identifies the correct governing legal principle from

[the Supreme Court’s] decisions but unreasonably applies that principle to the facts of the

prisoner’s case.’” Id. (quoting Harris v. Haeberlin, 526 F.3d 903, 909 (6th Cir. 2008)). A state

court’s application is not unreasonable under this standard simply because a federal court finds it

“incorrect or erroneous”—instead, the federal court must find that the state court’s application was

“objectively unreasonable.” Id. (quoting Wiggins v. Smith, 539 U.S. 510, 520–21 (2003)).

       To grant relief under Section 2254(d)(2), a federal court must find that “the state court’s

factual determination was ‘objectively unreasonable’ in light of the evidence presented in the state

court proceedings.” Young v. Hofbauer, 52 F. App’x 234, 236 (6th Cir. 2002). State-court factual

determinations are only unreasonable “if it is shown that the state court’s presumptively correct

factual findings are rebutted by ‘clear and convincing evidence’ and do not have support in the

record.” Pouncy v. Palmer, 846 F.3d 144, 158 (6th Cir. 2017) (quoting Matthews v. Ishee, 486

F.3d 883, 889 (6th Cir. 2007)). “[I]t is not enough for the petitioner to show some unreasonable

determination of fact; rather, the petitioner must show that the resulting state court decision was




                                                 4
‘based on’ that unreasonable determination.” Rice v. White, 660 F.3d 242, 250 (6th Cir. 2011)

(citing Byrd v. Workman, 645 F.3d 1159, 1172 (10th Cir. 2011)).

       The demanding review of claims rejected on the merits in state court, however, is ordinarily

only available to petitioners who “exhausted the remedies available in the courts of the State.” 28

U.S.C. § 2254(b)(1)(A). In Tennessee, a petitioner is “deemed to have exhausted all available state

remedies for [a] claim” when it is presented to the Tennessee Court of Criminal Appeals. Adams

v. Holland, 330 F.3d 398, 402 (6th Cir. 2003) (quoting Tenn. Sup. Ct. R. 39). “To be properly

exhausted, each claim must have been ‘fairly presented’ to the state courts,” meaning that the

petitioner presented “the same claim under the same theory . . . to the state courts.” Wagner v.

Smith, 581 F.3d 410, 414, 417 (6th Cir. 2009) (citations omitted).

       The procedural default doctrine is “an important ‘corollary’ to the exhaustion

requirement,” under which “a federal court may not review federal claims that . . . the state court

denied based on an adequate and independent state procedural rule.” Davila v. Davis, 137 S. Ct.

2058, 2064 (2017) (citations omitted). A claim also may be “technically exhausted, yet

procedurally defaulted,” where “a petitioner fails to present a claim in state court, but that remedy

is no longer available to him.” Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015) (citing Jones

v. Bagley, 696 F.3d 475, 483–84 (6th Cir. 2012)). To gain review of a procedurally defaulted claim,

a petitioner must “establish ‘cause’ and ‘prejudice,’ or a ‘manifest miscarriage of justice.’”

Middlebrooks v. Carpenter, 843 F.3d 1127, 1134 (6th Cir. 2016) (citing Sutton v. Carpenter, 745

F.3d 787, 790–91 (6th Cir. 2014)).

                                         IV. ANALYSIS

       As explained below, Petitioner’s first claim, and most of her second claim, were

adjudicated on the merits in state court, and the TCCA’s rejection of those claims was not



                                                 5
unreasonable. Additionally, one aspect of Petitioner’s second claim is procedurally defaulted

without cause.

A. Unknowing and Involuntary Plea

        Petitioner asserts that her guilty plea was unknowing and involuntary because she has

mental health problems and was not taking her prescribed medication around the time of her guilty

plea. (Doc. No. 1 at 5). Petitioner also offers the seemingly inconsistent assertion that she did not

understand her counsel and the nature of her plea because of her medication. (Id.). The Court

assumes that Petitioner means to advance just the former variation of this claim, as the latter

contradicts Petitioner’s arguments and testimony in state court. (See Doc. No. 14-3 at 10–14

(Petitioner’s testimony at hearing on motion to withdraw plea reflecting that her prescribed

medication improved, not worsened, her psychiatric symptoms); Doc. No. 14-12 at 14 (Petitioner’s

testimony at hearing on post-conviction petition that she could think more clearly when she was

taking her medication)). Petitioner exhausted this claim by presenting it to the TCCA on appeal of

the trial court’s denial of her motion to withdraw the guilty plea. 1

        To recap the background of this claim, Petitioner’s attempt to withdraw the guilty plea

began with a pro se letter addressed to the trial judge. This letter focused on her counsel’s alleged

deficiencies. (Doc. No. 14-4 at 4 (stating that counsel advised Petitioner she “really had no choice”

but to accept the state’s plea offer)). The court appointed new counsel, and counsel filed an

amended motion. This motion focused on Petitioner’s history of mental health conditions, alleging

that Petitioner did not take her prescribed mental health medication for “nearly three weeks” before


1
        Petitioner later asserted a freestanding claim that her guilty plea was unknowing and involuntary
in her post-conviction petition. On appeal in that proceeding, the TCCA noted that “the issue of the effect
of the petitioner’s mental illness on the voluntariness of her pleas has already been litigated in the motion
to withdraw the guilty pleas,” and explained that the facts relevant to this claim were unchanged. Robinson,
2017 WL 363281, at *6. Thus, the Court considers this claim exhausted through Petitioner’s appeal of her
motion to withdraw the plea.

                                                     6
pleading guilty despite “indicating to the court and counsel that she was taking her anti-psychotic

medication.” (Doc. No. 14-1 at 37–39). The court held an evidentiary hearing, dismissed the

motion in a written order, and the TCCA affirmed.

       As the TCCA explained on appeal, Petitioner’s motion to withdraw the guilty plea was

governed by Rule 32(f) of the Tennessee Rules of Criminal Procedure. Robinson, 2015 WL

8973898, at *5. Under this rule, “a trial court may set aside a guilty plea ‘[a]fter sentence is

imposed but before the judgment becomes final’ in order to correct a ‘manifest injustice.’” Id. One

of several factors that supports a showing of “manifest injustice” is whether “the plea was not

knowingly, voluntarily, and understandingly entered.” Id. (quoting State v. Crowe, 168 S.W.3d

731, 742 (Tenn. 2005)). Indeed, in Petitioner’s amended motion to withdraw the guilty plea, she

specifically argued that her failure to take mental health medication prevented her from “fully

understand[ing] the nature and consequences of her plea.” (Doc. No. 14-1 at 40). Petitioner

presented the same argument in her appellate brief. (Doc. No. 14-5 at 13). The Court evaluates the

TCCA’s ruling in this context.

       In the process of analyzing Petitioner’s argument, the TCCA cited to the Tennessee

Supreme Court’s decision in State v. Crowe, 168 S.W.3d 731 (Tenn. 2005), which in turn

incorporated the United States Supreme Court’s governing precedent in Boykin v. Alabama, 395

U.S. 238 (1969), and North Carolina v. Alford, 400 U.S. 25 (1970). A state court decision is not

unreasonable under AEDPA for failing to directly cite to controlling federal precedents, “so long

as neither the reasoning nor the result of the state-court decision contradicts them.” Early v. Packer,

537 U.S. 3, 8 (2002). And here, the TCCA’s analysis did not contradict federal law.

       “A guilty plea operates as a waiver of important rights, and is valid only if done voluntarily,

knowingly, and intelligently, ‘with sufficient awareness of the relevant circumstances and likely



                                                  7
consequences.’” Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005) (quoting Brady v. United States,

397 U.S. 742, 748 (1970)). “A state court’s determination that a guilty plea was valid is a factual

finding entitled to a presumption of correctness on federal habeas review, rebuttable only by clear

and convincing evidence.” Wright v. Lafler, 247 F. App’x 701, 705 (6th Cir. 2007) (citing Garcia

v. Johnson, 991 F.2d 324, 326 (6th Cir. 1993)).

       The TCCA found that Petitioner “entered a voluntary, intelligent, and knowing plea,”

Robinson, 2015 WL 8973898, at *6, reasoning as follows:

       The record reflects that at the guilty plea hearing, the trial court questioned
       [Petitioner] regarding her understanding of the charges against her, her available
       defenses, the possible sentences, and the effect of the guilty plea on her permanent
       record. The court also questioned [Petitioner] relative to her medications, how often
       she took them, and any possible effect they might have on her understanding of the
       proceedings. [Petitioner] testified she had been taking her medications,
       acknowledged her understanding of her plea, and said she wanted to waive her
       rights and plead guilty.

       [Petitioner’s] letter contained complaints about defense counsel’s explanation of
       her rights but did not mention her medications. Counsel testified that [Petitioner]
       did not contact him after her plea and that the first notice he received of any problem
       was when he received the forwarded letter from the trial court. The trial court
       credited counsel’s testimony that [Petitioner] did not tell him prior to the guilty plea
       hearing she had not been taking her medications.

Id. at *5–6.

       The TCCA’s conclusion was neither contrary to, nor an unreasonable application of,

Supreme Court precedent, and it was not based on an unreasonable determination of the facts

before it. Indeed, its analysis relied on an accurate summary of the entire available record,

including Petitioner’s plea hearing testimony, her pro se letter requesting to withdraw the plea, and

the evidentiary hearing testimony of Petitioner and her original trial counsel. Id. at *1–5.

       During the plea colloquy, the court specifically asked Petitioner about her medication, and

she testified as follows:



                                                  8
       Q.      Are you taking any medication?

       A.      Yes, ma’am.

       Q.      What kind of medication do you take?

       A.      Depakote and Zyprexa.

       Q.      Okay. Now, do you take that at night or in the morning or both?

       A.      Both.

       Q.      Did you have your medicine this morning?

       A.      Yes, ma’am.

       Q.      And last night?

       A.      Yes, ma’am.

       Q.      Now, the fact that you’re taking your medication is that affecting your
               ability to understand what you’re doing?

       A.      No, ma’am.

       Q.      Okay. And are you having any trouble understanding what you’re doing?

       A.      No, ma’am.

(Doc. No. 14-2 at 6–7). As this excerpt shows, Petitioner provided detailed information about her

prescription medication in a lucid manner, including the names of the medications, how often she

took them, and that she was current on her medication. This plea hearing testimony “carries great

weight.” Marks v. Davis, 504 F. App’x 383, 386 (6th Cir. 2012) (citing Blackledge v. Allison, 431

U.S. 63, 73–74 (1977)); see Ramos v. Rogers, 170 F.3d 560, 566 (6th Cir. 1999) (quoting Baker

v. United States, 781 F.2d 85, 90 (6th Cir. 1986)) (“[W]here the court has scrupulously followed

the required procedure [during a plea colloquy], the defendant is bound by [her] statements in

response to that court’s inquiry.”).




                                                9
       The TCCA found additional evidence to support its conclusion in Petitioner’s pro se letter

to the trial court—the beginning of her attempt to withdraw the plea. There, Petitioner did not

mention any issue with mental health or medication, but instead asserted that original trial counsel

did not adequately explain her rights. It was not until the court appointed new counsel, and new

counsel filed an amended motion to withdraw the plea, that Petitioner first alleged she was not

taking her medication at the time of the plea hearing.

       The trial court heard testimony on this point from Petitioner and Petitioner’s original trial

counsel at the hearing on the motion to withdraw. Petitioner testified that “she told counsel at every

meeting before she entered her guilty pleas that she had not been taking her medications and that

counsel knew she had been off her medications for three weeks before the plea hearing.” Robinson,

2015 WL 29738989, at *3. Counsel, on the other hand, “denied [Petitioner] told him that she had

stopped taking her medications at the time of the guilty plea hearing.” Id. at *4. The trial court

found that Petitioner’s testimony was not credible, and the TCCA adopted this credibility

determination. Id. at *6.

       A federal habeas court “may not lightly ignore” a state court’s “credibility findings; they

are entitled to ‘great deference’ and ‘must be sustained unless [they are] clearly erroneous,’

particularly in the context of AEDPA-limited habeas review.” Howell v. Hodge, 710 F.3d 381, 386

(6th Cir. 2013) (quoting Felkner v. Jackson, 562 U.S. 594, 598 (2011) (per curiam)). Petitioner

has not provided a basis to reexamine the state court’s credibility findings. Petitioner also has not

presented evidence to rebut the state court’s presumptively correct finding that she entered a valid

guilty plea. This claim will be denied. See Stewart v. Morgan, 232 F. App’x 482, 490–91 (6th Cir.

2007) (denying habeas relief on petitioner’s claim that his guilty plea was invalid where he




                                                 10
presented “evidence of past psychiatric problems and [] self-serving, after-the-fact testimony that”

drug use impaired his competency at the plea hearing).

B. Ineffective Assistance of Trial Counsel

       Petitioner also asserts that original trial counsel was ineffective in several ways, and all but

one of these sub-claims was exhausted through Petitioner’s post-conviction appeal. The federal

law governing the adequacy of a criminal defendant’s representation is defined in Strickland v.

Washington, 466 U.S. 668 (1984). Premo v. Moore, 562 U.S. 115, 121 (2011). The TCCA

correctly identified the Strickland standard before considering Petitioner’s claims on the merits.

Robinson, 2017 WL 363281, at *4–5.

       Under Strickland, a petitioner must show (1) deficient performance of counsel and (2)

prejudice to the defendant. Knowles v. Mirzayance, 556 U.S. 111, 124 (2009) (citing Strickland,

466 U.S. at 687). “[A] court deciding an ineffective assistance claim” need not “address both

components of the inquiry if the defendant makes an insufficient showing on one.” Strickland, 466

U.S. at 697. Counsel’s performance is deficient where it falls “below an objective standard of

reasonableness.” Id. at 687–88. “[A] court must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance; that is, the defendant

must overcome the presumption that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’” Id. at 689 (citing Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

       When a petitioner claims that “ineffective assistance led to the improvident acceptance of

a guilty plea,” the prejudice prong of Strickland requires her to “show ‘that there is a reasonable

probability that, but for counsel’s errors, [the defendant] would not have pleaded guilty and would

have insisted on going to trial.’” Lafler v. Cooper, 566 U.S. 156, 163 (2012) (quoting Hill v.




                                                 11
Lockhart, 474 U.S. 52, 59 (1985)). The Supreme Court has explained what a heavy burden a

petitioner bears in such circumstances:

       “Surmounting Strickland’s high bar is never an easy task,” Padilla v. Kentucky, 559
       U.S. 356, 371 (2010), and the strong societal interest in finality has “special force
       with respect to convictions based on guilty pleas.” United States v. Timmreck, 441
       U.S. 780, 784 (1979). Courts should not upset a plea solely because of post hoc
       assertions from a defendant about how he would have pleaded but for his attorney’s
       deficiencies. Judges should instead look to contemporaneous evidence to
       substantiate a defendant’s expressed preferences.

Lee v. United States, 137 S. Ct. 1958, 1967 (2017).

       Furthermore, when a petitioner raises an exhausted claim of ineffective assistance in a

federal habeas petition, “[t]he pivotal question” is not “whether defense counsel’s performance

fell below Strickland’s standard,” but “whether the state court’s application of the Strickland

standard was unreasonable.” Harrington, 562 U.S. at 101. This amounts to a “‘doubly deferential’

standard of review that gives both the state court and the defense attorney the benefit of the doubt.”

Burt v. Titlow, 571 U.S. 12, 15 (2013) (quoting Cullen v. Pinholster, 563 U.S. 170, 190 (2011)).

That is because, under Section 2254(d)(1), “an unreasonable application of federal law is different

from an incorrect application of federal law.” Id. (quoting Williams, 529 U.S. at 410). Accordingly,

“[a] state court must be granted a deference and latitude that are not in operation when the case

involves review under the Strickland standard itself.” Id.

       1. Failure to Communicate

       Petitioner asserts that counsel provided ineffective assistance by “only visit[ing] her a few

times but not follow[ing] through with her requests.” (Doc. No. 1 at 5). She also asserts that counsel

did not “ma[k]e [her] aware of a trial date being set.” (Id.). Together, the Court considers these

arguments exhausted through Petitioner’s post-conviction claim that counsel was ineffective for

failing to communicate with her.



                                                 12
        The TCCA rejected this claim on appeal, noting that “[t]he record fully supports the

findings and conclusions of the post-conviction court,” including that court’s finding that “trial

counsel . . . meaningfully communicated with the petitioner, including about the charges, the

punishment she faced, defense theories, and the plea bargain agreement.” Robinson, 2017 WL

363281, at *5–6. In making this finding, the post-conviction court faced a few points of conflicting

evidentiary hearing testimony from Petitioner and counsel, and “specifically accredited the

testimony of trial counsel over that of [Petitioner].” Id. at *5.

        As to Petitioner’s assertion that counsel only visited her a few times, Petitioner testified

that counsel “visited her ‘[m]aybe three times’ when she was in jail.” Id. at *3. By contrast, counsel

testified that he “specifically recalled having made four different visits to [Petitioner] while

accompanied by his investigator. In addition, he believed he made one or two visits alone.” Id. The

post-conviction court credited counsel’s testimony, and this Court must defer to this credibility

finding as long as it is not “clearly erroneous.” Howell, 710 F.3d at 386 (quoting Felkner, 562 U.S.

at 598). Moreover, as the post-conviction court noted, counsel “also had the opportunity to meet

with Petitioner on court dates over the course of the year.” (Doc. No. 14-11 at 50–51.)

        As to Petitioner’s assertion that counsel did not tell her about a trial date being set, the

Court need not accept factual allegations in a habeas petition that are refuted by the state court

record. Schriro, 550 U.S. at 474. And here, the record reflects that Petitioner, trial counsel, and a

state prosecutor all signed a “Trial Date Certificate” dated August 15, 2013. (Doc. No. 14-4 at 24).

This certificate shows that a status conference was set for March 7, 2014, and that trial was set for

April 4, 2014. (Id.). This certificate also contains an affirmation that trial counsel informed

Petitioner of the trial and status dates. (Id.). Petitioner ultimately pleaded guilty on the status




                                                  13
conference date. The Court, therefore, gives no weight to Petitioner’s assertion that counsel did

not make her aware of the trial date.

       In sum, Petitioner has not carried her burden of demonstrating that the TCCA was

unreasonable in determining that counsel was not ineffective for failing to communicate with her.

This sub-claim will be denied.

       2. Failure to Provide Discovery

       Petitioner next asserts that counsel was ineffective for failing to provide her discovery.

(Doc. No. 1 at 5). The TCCA rejected this claim, again finding to be credible trial counsel’s side

of a discrepancy in evidentiary hearing testimony. Robinson, 2017 WL 363281, at *6.

       Specifically, Petitioner testified that counsel “never provided her with any discovery,

despite her asking him for it both in writing and orally. [Petitioner] claimed that when she asked,

counsel told her that he did not have enough time to provide her with copies of discovery.” Id. at

*3. Counsel acknowledged that the “bulk of the discovery materials consisted of medical records,

which [he] thought he may not have provided to the petitioner.” Id. Counsel also testified, however,

that he “probably provided [Petitioner] with . . . police reports and [witness] statements and various

things like that.” (Doc. No. 14-12 at 21–22). Regardless, counsel affirmatively testified that he

“reviewed with [Petitioner] the discovery in the case” and “the State’s evidence against her.”

Robinson, 2017 WL 363281, at *3.

       By crediting counsel’s testimony, the TCCA effectively found that counsel was not

deficient for failing to provide discovery. Id. at *6 (“Trial counsel’s testimony established that he

. . . reviewed discovery” and “that he held discussions with [Petitioner] about the State’s evidence

against her.”). Because Petitioner has not demonstrated that this credibility determination was




                                                 14
“clearly erroneous,” see Howell, 710 F.3d at 386 (quoting Felkner, 562 U.S. at 598), the state

court’s resolution of this sub-claim was not unreasonable.

        Moreover, Petitioner also has not demonstrated that she suffered prejudice from counsel’s

alleged failure to provide discovery because she has not pointed to any evidence that, if provided

to or reviewed with Petitioner, would have caused her “not to plead guilty but instead go to trial.”

See Reddic v. Conerly, 294 F. App’x 190, 192 (6th Cir. 2008) (rejecting claim that counsel “failed

to investigate and review discovery” where petitioner “made no showing that there was any

evidence to be discovered that, if counsel had only learned of it, would have caused [petitioner]

not to plead guilty but instead go to trial”). For all of these reasons, this sub-claim will be denied.

        3. Failure to Investigate

        Petitioner also asserts that counsel was ineffective for failing to investigate the case,

including by uncritically interviewing the victim’s father and entirely neglecting to interview

potential witnesses. (Doc. No. 1 at 5). According to Petitioner, she also told counsel that “the crime

was committed by” the victim’s father. (Id.).

        Like the two previous sub-claims, the TCCA rejected this sub-claim in large part by

crediting counsel’s evidentiary hearing testimony over that of Petitioner. Petitioner acknowledged

that counsel used an investigator to help him in the case. Robinson, 2017 WL 363281, at *3. She

testified, however, that this investigator talked “with the victim’s father, with the results being that

counsel ‘told [her] that [the victim’s father] seem[ed] like a nice guy’ and that counsel did not

believe he was capable of the crimes.” Id. Petitioner also testified that “she gave counsel the names

and contact information of witnesses, including Bianca German and Shirley Work, who could have

corroborated her accusations against the victim’s father, but that counsel told her he did not have

enough time to interview them.” Id.



                                                  15
        Counsel, meanwhile, testified that the “investigator interviewed the victim’s father and his

sister,” although Petitioner did not accuse the victim’s father of being the perpetrator “until the

very end of the case.” Id. at *4. According to counsel, “the victim’s father made no admissions in

the case and had at least a partial alibi, having been with his sister at one point and having been

incarcerated during another period in which the abuse was alleged to have occurred.” Id. As to

Bianca German, counsel testified that “he remembered the name [] but could not recall if his

investigator had interviewed her. However, he was certain that if [Petitioner] told him that Ms.

German had knowledge that the victim’s father had committed the crimes, he would have

interviewed her and any other witness with similar claims.” Id. at *3. Counsel specifically testified

that “he was never provided with the name of any other witness alleged to have knowledge of the

victim’s father’s having committed the abuse.” Id. at *4.

        The TCCA found counsel’s side of this testimony to be credible. Id. at *6. Petitioner has

not demonstrated that counsel’s testimony was “clearly erroneous.” See Howell, 710 F.3d at 386

(quoting Felkner, 562 U.S. at 598). The Court, therefore, must defer to the state court’s credibility

determination. And when crediting counsel’s testimony that Petitioner “did not bring up the theory

of the victim’s father as the perpetrator until very late in the case,” Robinson, 2017 WL 363281,

at *6, particularly considering that the “victim’s father made no admissions in the case and had at

least a partial alibi,” id. at *4, it was clearly reasonable for the state court to determine that counsel

was not ineffective for not further investigating the victim’s father. Likewise, when crediting

counsel’s testimony that Petitioner “never informed counsel of any witnesses with knowledge of

the victim’s father’s having committed the crimes,” id. at *6, it was also reasonable for the state

court to conclude that counsel was not ineffective for failing to investigate other potential

witnesses. This sub-claim will therefore be denied as well.



                                                   16
       4. Failure to Mount a Meaningful Defense

       Finally, Petitioner makes the somewhat ambiguous assertion that counsel was ineffective

for failing to “mount a meaningful offense.” (Doc. No. 1 at 5). Petitioner asserted a claim using

this same phrase through her amended post-conviction petition (Doc. No. 14-11 at 34), and the

post-conviction specifically acknowledged this assertion in its written order denying relief (id. at

49). The phrase “mount a meaningful defense,” however, does not appear in Petitioner’s post-

conviction appeal brief. (See Doc. No. 14-14). Thus, Petitioner did not fairly present this particular

sub-claim to the TCCA for review. And at this juncture, Petitioner can no longer do so. See Tenn.

Code Ann. §§ 40-30-102(a), (c) (providing that the statute of limitations for post-conviction

petitions in Tennessee is one year, and that a petitioner may not file more than one petition

attacking a single judgment). Accordingly, this sub-claim is procedurally defaulted.

       Petitioner does not attempt to establish “cause,” “prejudice,” or a “manifest miscarriage of

justice” to excuse the default of this sub-claim. In some circumstances, the ineffective assistance

of post-conviction counsel may be used to establish the “cause” necessary to obtain review of a

procedurally defaulted claim. See Martinez v. Ryan, 566 U.S. 1, 17 (2012)). But ineffective

assistance of post-conviction counsel can act as cause only when the ineffectiveness occurs at the

initial review stage, not the appeal stage. Atkins, 792 F.3d at 661 (emphasis added) (quoting West

v. Carpenter, 790 F.3d 693, 699 (6th Cir. 2015)) (“[A]ttorney error at state post-conviction

appellate proceedings cannot excuse procedural default.”). Thus, even if Petitioner were to invoke

Martinez here, this sub-claim would still not be subject to habeas review by this Court.

                                        V. CONCLUSION

       For these reasons, Petitioner’s claims do not entitle her to relief under Section 2254.

Accordingly, the Petition (Doc. No. 1) will be denied and this action will be dismissed.



                                                 17
       Because this constitutes a “final order adverse to” Petitioner, the Court must “issue or deny

a certificate of appealability.” Habeas Rule 11(a). A certificate of appealability may issue only if

Petitioner “has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If

the petition [is] denied on procedural grounds, the petitioner must show, ‘at least, that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.’” Dufresne v. Palmer, 876 F.3d 248, 253 (6th Cir. 2017) (quoting

Slack, 529 U.S. at 484). Here, the Court concludes that Petitioner has not satisfied these standards

and will therefore deny a certificate of appealability.

       The Court will enter an appropriate Order.


                                                          ____________________________________
                                                          WILLIAM L. CAMPBELL, JR.
                                                          UNITED STATES DISTRICT JUDGE




                                                 18
